








Exhibit 10.2




SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

STOCK OPTION AGREEMENT







School Specialty, Inc. (the “Company”) hereby grants you an option (the
“Option”) under the 2014 Incentive Plan of School Specialty, Inc. (the “Plan”).
 The Option lets you purchase a specified number of shares of the Common Stock
(the “Option Shares”), at price per share specified in Schedule I hereto (the
“Exercise Price”).

Schedule I to this Agreement provides the details for your grant, including the
number of Option Shares, the Exercise Price, the latest date the Option will
expire (the “Term Expiration Date”), and any special rules that apply to your
Option.  As specified in Schedule I, the Company intends this Option to be a
nonqualified stock option (“NQSO”), not subject to the rules contained in Code
Section 422.

The Option is subject in all respects to the applicable provisions of the Plan.
 This Agreement does not cover all of the rules that apply to the Option under
the Plan, and the Plan defines any terms in this Agreement that this Agreement
does not.

In addition to the terms and restrictions in the Plan, the following terms and
restrictions apply to each Option:




Option
Exercisability

While your Option remains in effect under the Expiration section below,

you may exercise any exercisable portions of that Option (and buy the Option
Shares) under the timing rules Schedule I specified under “Option Exercisability
Provisions.”

 

 

Method of
Exercise and
Payment for
Shares

Subject to this Agreement and the Plan, you may exercise the Option (and only to
the extent such Option is vested and exercisable) by providing a written notice
(or notice through another previously approved method, which could include a
voice- or e-mail system) to the Secretary of the Company, an Assistant Secretary
of the Company designated by the Administrator or to whomever the Administrator
designates, on or before the date the Option expires.  Each such notice must
satisfy whatever procedures then apply to the Option and must contain such
representations (statements from you about your situation) as the Company
requires.  You must, at the same time, pay the Exercise Price using one or more
of the methods described below.  Please note that until the Company notifies you
otherwise, or unless you indicate otherwise on your notice of option exercise,
all exercises of the Option will be done on a “Net Exercise” basis, which is the
preferred method under the Plan.

 

 

 

Net Exercise

The Company delivers the number of shares to you that equals the number of
Option Shares for which the Option was exercised, reduced by the number of whole
shares of common stock with a Fair Market Value on the date of exercise equal to
the Exercise Price and the minimum tax withholding required by law; to the
extent the combined value of the whole shares of common stock, valued at their
Fair Market Value on the date of exercise, is not sufficient to equal the
Exercise Price and minimum tax withholding obligation, the Company will withhold
the additional amount from your next pay check, or if you are not employed by
the Company, you must pay the




















 

 

additional amount in cash to the Company before delivery of the shares will be
made to you.

 

 

 

 

Cashless
Exercise

an approved cashless exercise method, including directing the Company to send
the stock certificates (or other acceptable evidence of ownership) to be issued
under the Option to a licensed broker acceptable to the Company as your agent in
exchange for the broker’s tendering to the Company cash (or acceptable cash
equivalents) equal to the Exercise Price and any required tax withholdings (at
the minimum required level); or

 

 

 

 

Cash/Check

cash, a cashier’s or certified check in the amount of the Exercise Price, and
any required tax withholdings, payable to the order of the Company.

 

 

Expiration

You cannot exercise the Option after it has expired.  The Option will expire no
later than the close of business on the Term Expiration Date shown on Schedule
I. The “Option Expiration Rules” in Schedule I provide the circumstances under
which the Option will terminate before the Term Expiration Date because of, for
example, your termination of employment.  The Administrator can override the
expiration provisions of Schedule I.

 

 

Compliance
with Law

You may not exercise the Option if the Company’s issuing stock upon such
exercise would violate any applicable federal or state securities laws or other
laws or regulations.  You may not sell or otherwise dispose of the Option Shares
in violation of applicable law.  As part of this prohibition, you may not use
the Cashless Exercise method if the Company’s insider trading policy then
prohibits you from selling to the market.

 

 

Additional
Conditions
to Exercise

The Company may postpone issuing and delivering any Option Shares for so long as
the Company determines to be advisable to satisfy the following:

·

its completing or amending any securities registration or qualification of the
Option Shares or its or your satisfying any exemption from registration under
any Federal or state law, rule, or regulation;

·

its receiving proof it considers satisfactory that a person seeking to exercise
the Option after your death or Disability (as defined in Schedule I) is
authorized and entitled to do so;

·

your complying with any requests for representations under the Plan; and

·

your complying with any federal or state tax withholding obligations.




Additional
Representations
from You

If you exercise the Option at a time when the Company does not have a current
registration statement (generally on Form S-8) under the Securities Act of 1933
(the “Act”) that covers issuances of shares to you, you must comply with the
following before the Company will issue the Option Shares to you.  You must —




·

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and





2















·

agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:

—

a registration statement under the Act is effective at the time of disposition
with respect to the Option Shares you propose to sell, transfer, or otherwise
dispose of; or

—

Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.




No Effect on
Employment
or Other
Relationship

Nothing in this Agreement restricts the Company’s rights or those of any of its
affiliates to terminate your employment or other relationship at any time, with
or without cause.  The termination of employment or other relationship, whether
by the Company or any of its affiliates or otherwise, and regardless of the
reason for such termination, has the consequences provided for under the Plan
and any applicable employment or severance agreement or plan.

 

 

Not a Stockholder

You understand and agree that the Company will not consider you a stockholder,
and you do not have any rights or privileges of a stockholder for any purpose
with respect to any of the Option Shares unless and until you have exercised the
Option, paid for the shares, and received evidence of ownership.

 

 

Governing Law

The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws, except to the
extent superseded by the laws of the United States of America.

 

 

Notices

Any notice you give to the Company must follow the procedures then in effect
under the Plan and this Agreement.  If no other procedures apply, you must
deliver your notice in writing by hand or by mail to the office of the Assistant
Secretary designated by this Administrator.  If mailed, you should address it to
such Assistant Secretary at the Company’s then corporate headquarters, unless
the Company directs optionees to send notices to another corporate department or
to a third party administrator or specifies another method of transmitting
notice.  The Company will address any notices to you at your office or home
address as reflected on the Company’s personnel or other business records.  You
and the Company may change the address for notice by like notice to the other,
and the Company can also change the address for notice by general announcements
to optionees.

 

 

Plan Governs

Wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan, the terms of the Plan will control; provided, however, that this
Agreement may impose greater restrictions on, or grant lesser rights, than the
Plan.





3
















SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

STOCK OPTION AGREEMENT




OPTIONEE ACKNOWLEDGMENT




I acknowledge that I have received a copy of the Plan and this Agreement
(including Schedule I).  I represent that I have read and am familiar with the
terms of the Plan and this Agreement (including Schedule I).  By signing where
indicated below, I accept the Option subject to all of the terms and provisions
of this Agreement (including Schedule I) and the Plan, as may be amended in
accordance with its terms.  I agree to accept as binding, conclusive, and final
all decisions or interpretations of the Administrator concerning any questions
arising under the Plan and this Agreement with respect to the Option.




NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE OPTION OR THE SECURITIES THAT MAY
BE PURCHASED UPON EXERCISE OF THE OPTION WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO SCHOOL
SPECIALTY, INC. OR OTHER INFORMATION AND REPRESENTATIONS SATISFACTORY TO
SCHOOL SPECIALTY, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.







Employee







By: /s/ Ryan Bohr                                               

       Ryan Bohr




Date:  October 27, 2014

SCHOOL SPECIALTY, INC.







By:  /s/ Joseph M. Yorio                                    

Title:  President and Chief Executive Officer




Date:  October 27, 2014





4













Grant No. 20




SCHOOL SPECIALTY, INC.
2014 INCENTIVE PLAN
STOCK OPTION AGREEMENT

SCHEDULE I

Optionee Information:

Name:

Ryan Bohr

Option Information:




Option:  11,500 Option Shares

Exercise Price per Share: $130.00

 

 

Date of Grant:  October 27, 2014

Term Expiration Date:  October 27, 2024




Type of Option:  Nonqualified Stock Options




Option Vesting Provisions

Except as otherwise provided in the Plan and this Agreement, the Option will
vest as to one-half of the Option Shares on the second anniversary of the Date
of Grant and as to one-fourth of the Option Shares on each of the third and
fourth anniversaries of the Date of Grant.

 

 

Option Exercisability Provisions

No portion of this Option may be exercised until such portion vests, and then
only in accordance with the Plan and this Agreement.  Any unvested portions of
the Option will vest and become exercisable upon a Change in Control.

 

 

Option Expiration Rules

Any unvested portions of the Option will expire immediately after you cease to
be employed by the Company, after taking into account any accelerated vesting as
provided above. Any vested and exercisable portions of the Option will remain
exercisable until the earliest of the following to occur, and then immediately
expire:

 

 

 

·

termination of your employment by the Company for Cause or upon your voluntary
termination of employment

·

on the 90th day after termination of employment by the Company without Cause or
your resignation with Good Reason

·

the earlier of (i) 180 days after your termination of employment due to a
Disability and (ii) 30 days after you cease to have a Disability that resulted
in the termination of your employment

·

180 days after termination of your employment due to your death

·

the Term Expiration Date














5





